Citation Nr: 0320769	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service from March 1990 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


REMAND

Under regulations issued after the enactment of the VCAA, and 
at the direction of the Secretary, the Board began conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

Consistent with these duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was warranted.  In April 
2003, the Board began this evidentiary development, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain an appellant's 
waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In accordance with an April 2003 development memorandum, the 
Board obtained additional VA clinical records pertinent to 
the issue on appeal.  This evidence has not been considered 
by the RO.  In light of the new judicial precedent discussed 
above, the Board is compelled to remand the veteran's case to 
the RO for consideration of this new evidence.

In addition, the Board observes that there is additional 
evidentiary development which must be completed in this case.  
The veteran is seeking service connection for a psychiatric 
disability, including PTSD.  In that regard, it is noted that 
the service records assembled on appeal do not show that the 
veteran participated in combat during service, nor does he so 
contend.  See VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 
6,256-58 (2000) (defining "engaged in combat with the 
enemy").  Rather, the veteran reports that his in-service 
stressor was going into Iraq after the war and seeing dead 
bodies and body parts.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where, as here, a veteran did not engage in combat 
with the enemy, his uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible supporting evidence to corroborate his 
testimony as to the occurrence of the claimed stressors.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(f).  As the RO did not 
attempt to obtain evidence corroborating the veteran's 
claimed stressor, including obtaining his service personnel 
file, additional development is now needed.  

In addition, the Board finds that another VA psychiatric 
examination is necessary.  The post-service medical evidence 
shows that the veteran currently receives regular psychiatric 
treatment.  Numerous diagnoses have been recorded in these 
post-service medical records, including PTSD, bipolar 
disorder, psychosis not otherwise specified, history of 
alcohol abuse, and major depressive episode.  Unfortunately, 
the record is unclear whether any of the veteran's current 
psychiatric disorders were incurred in or aggravated by his 
period of active service.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate repository of records to 
request copies of the veteran's service 
personnel records.

2.  The RO should contact the veteran and 
request that he provide any specific 
information about the stressful events he 
claims caused his PTSD, including the 
dates, unit of assignment at the time of 
the claimed stressor, and the names of 
any service members who were also 
involved in the claimed events.  The RO 
should forward this information, and all 
necessary documents, to U.S. Armed 
Services Center for Unit Records Research 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 so that 
it can provide any information that might 
corroborate the stressors claimed by the 
veteran.  If referral to USASCRUR or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263- 64 
(1992).  All attempts to obtain the 
records should be documented in the 
claims file.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to the examiner.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should also 
provide an opinion as to whether it as 
least as likely as not that any current 
psychiatric disorder was incurred in or 
aggravated by the veteran's period of 
active service.  If the examiner 
determines that the veteran meets the 
diagnostic criteria for PTSD under DSM-
IV, including a sufficient stressor, he 
or she should state whether it is as 
least as likely as not that there is a 
link between his current PTSD symptoms 
and any in-service stressor claimed by 
the veteran.  In providing the requested 
medical opinions, the examiner should 
provide a complete rationale and refer to 
the relevant evidence of record.  

4.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




